Order entered August 8, 2018




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                         No. 05-18-00725-CV

                      IN THE INTEREST OF A.G. AND A.G., CHILDREN

                        On Appeal from the County Court at Law No. 1
                                  Kaufman County, Texas
                              Trial Court Cause No. 97715CC

                                             ORDER
       Before the Court is appellant’s August 6, 2018 first unopposed motion for extension of

time to file brief.    We GRANT the motion and ORDER the brief be filed no later than

September 6, 2018. As this is an accelerated appeal in a parental termination case, further

extension requests will be disfavored.


                                                        /s/   DAVID EVANS
                                                              JUSTICE